8:20-cv-04115-JD   Date Filed 12/22/20   Entry Number 11-1   Page 1 of 3




          EXHIBIT A
                     8:20-cv-04115-JD                Date Filed 12/22/20               Entry Number 11-1                 Page 2 of 3
12/22/2020           Greenwood County Man Arrested on Solicitation of a Minor Charges - South Carolina Attorney GeneralSouth Carolina Attorney General




                                                                                                              Enter keyword here




              HOME               OPINIONS               IMPORTANT LINKS               CRIME VICTIM SERVICES             MEDIA CENTER



              CONTACT




       GREENWOOD COUNTY MAN ARRESTED                                                                           LATEST NEWS                  V    A

       ON SOLICITATION OF A MINOR                                                                             State Grand Jury Issues
       CHARGES                                                                                                Indictments Alleging Public
                                                                                                              Corruption by Richland County
                                                                                                              Councilwoman Dalhi Myers
                                                (COLUMBIA, S.C.) – Oct. 17, 2019 – South                      Dec 18, 2020
                                                Carolina Attorney General Alan Wilson                         (COLUMBIA, SC) – Dec. 18, 2020 –
                                                announced the arrest of Demarcus Tavon Blocker                South Carolina Attorney General Alan
                                                (age 29) of Greenwood, SC, on six charges                     Wilson announced today the South
                                                connected to the solicitation of a minor. Internet            Carolina State Grand Jury has issued a
                                                Crimes Against Children (ICAC) Task Force                     24-count indictment regarding
                                                investigators with the Attorney General’s Office              allegations of public corruption by
       made the arrest. Investigators with the Greenwood County Sheriff’s Office, US Marshal’s                Richland County Councilwoman Dalhi
       Service, US Secret Service and Homeland Security Investigations, all also members of the               Myers. The Attorney General thanked
       state’s ICAC Task Force, assisted with the arrest.                                                     the State Grand Jury Division staff and
                                                                                                              the agencies that worked on the case.
       Investigators received a CyberTipline report from the National Center for Missing and                  “This Office is committed to rooting
       Exploited Children (NCMEC) which led them to Blocker. Investigators state Blocker                      out corruption in state and local
       solicited minors for sex and distributed sexually graphic images to a minor.                           government wherever it may be, and
                                                                                                              the State Grand Jury is a particularly
       Blocker was arrested on October 16, 2019. He is charged with four counts of criminal                   effective tool in pursuing those who
       solicitation of a minor (§16-15-342), a felony offense punishable by up to ten years                   would violate the public trust,” he
       imprisonment on each count; one count of disseminating obscene material to a person                    added. On December 17, 2020 the
       under age eighteen (§16-15-345), a felony offense punishable by up to ten years                        State Grand…
       imprisonment; and one count of Contributing to the Delinquency of a Minor (§16-17-                     + LEARN MORE
       490), a felony offense punishable by up to three years imprisonment.

       The case will be prosecuted by the Attorney General’s Office.                                          Horry County Man Arrested on
                                                                                                              Child Sexual Abuse Material*
       Attorney General Wilson stressed all defendants are presumed innocent unless and until                 Charges
       they are proven guilty in a court of law.                                                              Dec 17, 2020
                                                                                                              (COLUMBIA, S.C.) – Dec. 17, 2020 –
                                                                                                              South Carolina Attorney General Alan
                                                                                                              Wilson announced the arrest of
                                                                                                              Anthony Carlo Colarusso, 31, of
                                                                                                              Myrtle Beach, S.C., on 16 charges
                                                                                                              connected to the sexual exploitation of
                                                                                                              minors. Internet Crimes Against
                                                                                                              Children (ICAC) Task Force
                                                                                                              investigators with the Horry County
                                                                                                              Sheriff’s Office made the arrest.
                                                                                                              Investigators with the Attorney
                                                                                                              General’s Office, also a member of the
                                                                                                              state’s ICAC Task Force, assisted with
                                                                                                              the investigation. Investigators
                                                                                                              received a CyberTipline report from
                                                                                                              the National Center for Missing and
                                                                                                              Exploited Children (NCMEC) which
                                                                                                              led them to Colarusso. Investigators
                                                                                                              state Colarusso distributed and
                                                                                                              possessed files of child…
                                                                                                              + LEARN MORE




www.scag.gov/archives/39727                                                                                                                             1/2
                       8:20-cv-04115-JD                  Date Filed 12/22/20                  Entry Number 11-1               Page 3 of 3
12/22/2020             Greenwood County Man Arrested on Solicitation of a Minor Charges - South Carolina Attorney GeneralSouth Carolina Attorney General


                                                                                                                       PHOTO GALLERY                   View All




                                                                                                                        Attorney General Wilson attends
                                                                                                                        Greenwood V.A.L.O.R. clinic free legal
                                                                                                                        help for veterans, active-duty and
                                                                                                                        Reserves




                                                                                                                       STAY CONNECTED

                                                                                                                         Connect with Facebook

                                                                                                                         Follow us on Twitter

                                                                                                                         Follow Alan on Twitter

                                                                                                                         Subscribe via RSS




        Schedule a Tour or Visit
        Welcome to the on-line office for Attorney General
                                                                                                Columbia, SC
        Alan Wilson. Please visit the Contact Us page to                       Rembert Dennis Building | 1000 Assembly Street,
        stay in touch.                                                                       Room 519 | Columbia, S.C. 29201
                                                                                  Phone: 1-803-734-3970 | Fax: (803) 253-6283




   Home                         Inside the Office             Inside the Office            Inside the Office
   Current Cases                Meet General Wilson           Clerk of Court               Internet Crimes Against
   Opinions                     History of the Office         Domestic Violence and        Children
   Important Links              Office Overview               Sexual Assault               Legal Services
   Media Center                                               Capital Collateral           Tobacco
                                                              Litigation                   Medicaid Fraud
   Contact Us
                                                              Criminal Appeals             Medicaid Recipient Fraud
   Citizen Help Desk
                                                              Post-Conviction Relief       Securities
   Video Gallery
                                                              Criminal Prosecution         Victim Assistance
   Photo Gallery
                                                              Division
                                                                                           Sexually Violent Predator
                                                              Insurance Fraud
                                                                                           Human Trafficking
                                                              Money Services

   Copyright © 2020 South Carolina Attorney General's Office. All rights reserved. Privacy Policy




www.scag.gov/archives/39727                                                                                                                                       2/2
